                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,
                                                            CASE NO. 2:18-CR-23
v.
                                                            HON. ROBERT J. JONKER
DILLION LAWRENCE SEMASKY,

              Defendant.
                                      /


               ORDER ADOPTING REPORT AND RECOMMENDATION


       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the transcript of the plea proceedings, IT IS

ORDERED that:

1.     The Report and Recommendation of the Magistrate Judge (ECF No. 32) is approved and

       adopted as the opinion of the Court.

2.     Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

       forth in Count 2 of the Indictment.

3.     The written plea agreement is hereby continued under advisement pending sentencing.

4.     Defendant shall remain on bond set July 11, 2018, subject to all terms and conditions. One

       of the terms requires a return to the Magistrate Judge to assess detention and bond issues
        upon discharge from the Great Lakes Recovery Center, where Defendant is currently housed

        as a participant in a co-occurring treatment program.



Date:    October 9, 2018                     /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
